DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-33, 35-37, 40, and 42-44 have been cancelled and Claims 47-49 have been added; therefore, Claims 34, 38, 39, 41, and 45-49 are currently pending in application 16/660,289.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 38, 39, 41, and 45-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claims 34 and 39 have been amended by Applicant to disclose the following: “providing a software application to the client for installation on a client-based server”.
However, neither the specification, drawings, nor original claims disclose the subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent Claims 38, 41, and 45-49 are rejected for the same reasons as the independent claims in which they depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 
Claims 34, 38, 39, 41, and 45-49 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 7,870,078, and over claims 1-33 of U.S. Patent No. 8,352,281. Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for assessing risk of fraud based on user address change demographic analysis.

16/660289
US 7870078
Claim 34. A computerized method for a client to access a risk of fraud, comprising: providing a software application to the client for installation on a client-based server; receiving at the client-based server information relating to a first address relating to one of an account holder or an applicant; receiving at the client-based server information relating to a second address of the account holder or applicant, the client based server comprising a processor and a memory to store the first address information and the second address information as computer readable media, wherein the processor is configured by an algorithm to: assess one or more third party databases to determine a comparison data related to each of the first address and the second address, the comparison data comprising at least one of demographic data, United States Postal Service (USPS) data, previous history file data, warm address data, address velocity data and known fraud address data; append the determined comparison data to the first address and the second address; 
compare the determined comparison data for the first address with the determined comparison data for the second address to determine one or more difference variables; assign a weight to each of the one or more difference variables and calculate a score based on the assigned weight to each of the one or more difference variables; predict the risk of fraud calculate a level of risk of fraud based on the calculated score for each of the one or more difference variables; and communicate the level of risk of fraud to the client through the software application by one or more notifications sent over a data line or an internet, wherein the one or more notifications comprises a facsimile and a voice notification.
computer-implemented method for assessing a risk of fraud, comprising: receiving at least information relating to a first address relating to one of an account holder or an applicant; determining demographic data relating to the first address; receiving information relating to a second address; determining demographic data relating to the second address; measuring demographic differences between the first and second addresses using the determined demographic data relating to the first address and the determined demographic data relating to the second address; and calculating a score indicative of a level of risk of identity theft fraud using the measured demographic differences, wherein calculating a score is done using a processor.
Claim 39. A computer-implemented method for a client to assess a risk of identity theft fraud with respect to new applications, comprising: providing a software application to the client for installation on a client-based server; receiving at the client-based server a first address information corresponding to the new application of an applicant for an account, the client based server comprising a processor and a memory to store the first address information as computer readable media, wherein the processor is configured by an algorithm to obtain a reference address from a third party database; assess one or more databases to determine a comparison data related to each of the first address and the reference address, the comparison data comprising at least one of demographic data, United States Postal Service (USPS) data, previous history file data, warm address data, address velocity data, high risk address data and known fraud address data; append the determined comparison data to the first address and the reference address; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 4Serial Number: 16/660,289Dkt. No.: 162.00273.0001.US.C5Filing Date: October 22, 2019compare the determined comparison data for the first address with the determined comparison data for the reference address to determine one or more difference variables; assign a weight to each of the one or more difference variables and calculate a score based on the assigned weight to each of the one or more difference variables; predict the risk of fraud and calculates a level of risk of fraud based on the calculated score for each of the one or more difference variables; and communicate the level of risk of fraud to the client through the software application by one or more notifications sent over a data line or an internet, wherein the one or more notifications comprises a facsimile and a voice notification.
Claim 13. A computer-implemented method for assessing a risk of identity theft fraud with respect to new applications, comprising: receiving first address information relating to an applicant for an account; receiving reference address information relating to a reference address; determining demographic data relating to the first address information and the reference address information; and calculating a score indicative of a level of risk of identity theft fraud using the determined demographic data, wherein calculating a score is done using a processor.


16/660289
US 8352281
Claim 34. A computerized method for a client to access a risk of fraud, comprising: providing a software application to the client for installation on a client-based server; receiving at the client-based server information relating to a first address relating to one of an account holder or an applicant; receiving at the client-based server information relating to a second address of the account holder or applicant, the client based server comprising a processor and a memory to store the first address information and the second address information as computer readable media, wherein the processor is configured by an algorithm to: assess one or more third party databases to determine a comparison data related to each of the first address and the second address, the comparison data comprising at least one of demographic data, United States Postal Service (USPS) data, previous history file data, warm address data, address velocity data and known fraud address data; append the determined comparison data to the first address and the second address; 
compare the determined comparison data for the first address with the determined comparison data for the second address to determine one or more difference variables; assign a weight to each of the one or more difference variables and calculate a score based on the assigned weight to each of the one or more difference variables; predict the risk of fraud and calculate a level of risk of fraud based on the calculated score for each of the one or more difference variables; and communicate the level of risk of fraud to the client through the software application by one or more notifications sent over a data line or an internet, wherein the one or more notifications comprises a facsimile and a voice notification.
Claim 1. A computer-implemented method for assessing a level of risk of fraud, comprising: receiving as computer readable storage media at least information relating to a first address relating to one of an account holder or an applicant; receiving as computer readable storage media information relating to a second address; obtaining demographic data related to the first and second addresses; measuring demographic differences between the first and second addresses using computer executable instructions that include an algorithm for measuring the demographic differences; and providing a level of risk of fraud based upon the demographic differences.
Claim 39. A computer-implemented method for a client to assess a risk of identity theft fraud with respect to new applications, comprising: providing a software application to the client for installation on a client-based server; receiving at the client-based server a first address information corresponding to the new application of an applicant for an account, the client based server comprising a processor and a memory to store the first address information as computer readable media, wherein the processor is configured by an algorithm to obtain a reference address from a third party database; assess one or more databases to determine a comparison data related to each of the first address and the reference address, the comparison data comprising at least one of demographic data, United States Postal Service (USPS) data, previous history file data, warm address data, address velocity data, high risk address data and known fraud address data; append the determined comparison data to the first address and the reference address; AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 4Serial Number: 16/660,289Dkt. No.: 162.00273.0001.US.C5Filing Date: October 22, 2019compare the determined comparison data for the first address with the determined comparison data for the reference address to determine one or more difference variables; assign a weight to each of the one or more difference variables and calculate a score based on the assigned weight to each of the one or more difference variables; predict the risk of fraud and calculates a level of risk of fraud based on the calculated score for each of the one or more difference variables; and communicate the level of risk of fraud to the client through the software application by one or more notifications sent over a data line or an internet, wherein the one or more notifications comprises a facsimile and a voice notification.
A computer-implemented method for assessing a risk of identity theft fraud, comprising: using obtained demographic attributes of street addresses to predict the risk of fraud via computer executable instructions, wherein using comprises analyzing differences between demographic attributes of the addresses.




Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34, 38, 39, 41, and 45-49 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 34, 38, 39, 41, and 45-49 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1,
Claims 34, 38, 39, 41, and 45-49 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1],
Claims 34, 38, 39, 41, and 45-49 are directed toward the judicial exception of an abstract idea.  Independent claims 34 and 39 are directed specifically to the abstract idea of assessing risk of fraud based on user data.
Regarding independent claims 34 and 39, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
Independent Claims 34 and 39 - A computerized method for a client to access a risk of fraud, comprising: 
providing a software application to the client for installation on a client-based server; 
receiving at the client-based server information relating to a first address relating to one of an account holder or an applicant; 
receiving at the client-based server information relating to a second address of the account holder or applicant, the client based server comprising a processor and a memory to store the first address information and the second address information as computer readable media, wherein the processor is configured by an algorithm to: assess one or more third party databases to determine a comparison data related to each of the first address and the second address, the comparison data comprising at least one of demographic data, United States Postal Service (USPS) data, previous history file data, warm address data, address velocity data and known fraud address data; append the determined comparison data to the first address and the second address; 
compare the determined comparison data for the first address with the determined comparison data for the second address to determine one or more difference variables; 
assign a weight to each of the one or more difference variables and calculate a score based on the assigned weight to each of the one or more difference variables; 
predict the risk of fraud and calculate a level of risk of fraud based on the calculated score for each of the one or more difference variables; and 
communicate the level of risk of fraud to the client through the software application by one or more notifications sent over a data line or an internet, wherein the one or more notifications comprises a facsimile and a voice notification.
As the underlined claim limitations above demonstrate, independent claims 34 and 39 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind Certain methods of organizing human activity (fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).
Dependent claims 38, 41, and 45-49 provide further details to the abstract idea of claims 34 and 39 regarding the received data and the indicator (information), therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 34 and 39.
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2],
Claims 34, 38, 39, 41, and 45-49 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computerized method”, a “computer-implemented method”,  a “software application”, a “client-based server”, a “processor”, a data “stored as computer readable media”, a “memory” to store the first address information and the second address information as computer readable media, “computer executable instructions” for executing method steps, and “notifications” sent over a data line or an internet, wherein the one or more notifications comprises a facsimile and a voice notification; however, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 35-38 and 40-46 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional 

Regarding Step 2B,
Claims 34, 38, 39, 41, and 45-49 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computerized method”, a “computer-implemented method”,  a “software application”, a “client-based server”, a “processor”, a data “stored as computer readable media”, a “memory” to store the first address information and the second address information as computer readable media, “computer executable instructions” for executing method steps, and “notifications” sent over a data line or an internet, wherein the one or more notifications comprises a facsimile and a voice notification; however, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 38, 41, and 45-49 merely recite further additional embellishments of the abstract idea of independent claims 34 and 39 respectively, but these features only serve to further limit the abstract idea of independent claims 34 and 39, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 34, 38, 39, 41, and 45-49 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 34, 38, 39, 41, and 45-49 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Response to Arguments
Applicant's arguments filed on 1/12/2022, with respect to Claims 34, 38, 39, 41, and 45-49, have been considered but are not persuasive.  The rejection will remain as FINAL, based on the rejection above.  
The Applicant has made the argument that the claims are directed to patent eligible subject matter.8 
However, while the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are “significantly more” than an abstract idea (Step 2a-2b).
The claim limitations (under their broadest reasonable interpretation) recite Certain methods of organizing human activity, Mathematical concepts, and/or Mental processes as defined in the guidance set forth in the 2019 Memorandum. This is so because the claimed limitations recite steps that involve assessing risk of fraud based on user data, and steps that a person can perform in his mind or with the aid of pen and paper. See In re BRCA1 & BCR A 2 — Based Hereditary Cancer Test Patent Litig., 11A F.3d 755, 763 (Fed. Cir. 2014) (concluding that comparing information and making determinations based on the comparisons is an “abstract mental process.”). Accordingly, the Examiner concludes that the claims recite a judicial exception of a Mental process, Mathematical concepts, and/or Certain methods of organizing human activity.
Furthermore, having determined that claims recite a judicial exception, analysis under the Memorandum turns now to determining whether there are “additional elements that integrate the judicial exception into a practical application.” See Memorandum (Step 2A, prong 2), see also MPEP § 2106.05(a)-(c), (e)-(h)). This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application within the meaning defined in the Subject Matter Eligibility Guidelines, Examiner notes the following.  While the computer technology does make the steps more easily performed, in principle, the steps can be performed without such computer and the notion of ‘practicality’ is not evidenced.  ‘Practicality’ is based on whether the invention demonstrates:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The claims are simply directed to an abstract idea (searching, correlating, and transmitting/ displaying data based on saved rules and characteristics) with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea, and because they amount to simply implementing the abstract idea on a computer. 
Finally, the examination proceeds to evaluating whether the claims add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)) or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Memorandum (Step 2B). The claims do not add specific limitations beyond what is well-understood, routine, and conventional (See for example the sited prior art of Lovell). As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.
The Examiner therefore maintains the 35 USC 101 rejections.
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 19, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629